        Case 3:20-cv-02731-VC Document 171-2 Filed 05/14/20 Page 1 of 4


                                  CHUNYE RAYMOND SO

                           SHORT-FORM BAIL APPLICATION

SUMMARY:

On May 6, 2020, ICE granted Mr. Chunyue Raymond So’s release on a $30,000 bond. Mr. So
cannot afford this bond amount. ICE has now incarcerated Mr. So at the Yuba County Jail since
October 4, 2019, for 222 days and counting. Mr. So has extensive continuous presence and
family ties in the United States. Mr. So entered the United States on a B-2 student visa in 1995
and has been a Fremont, California resident for the last 25 years. He is the primary caretaker of
his elderly Lawful Permanent Resident (“LPR”) mother, is engaged to his fiancé who is also an
LPR, and has many other U.S. citizen and LPR family members. Earlier this month, the San
Francisco Immigration Court vacated Mr. So’s prior in absentia removal order for lack of notice
and reopened his immigration proceedings. Mr. So’s case is currently pending but has not yet
been scheduled for a hearing before the San Francisco Immigration Court. Mr. So’s criminal
history involves non-violent misdemeanors from three incidents in 2012 and 2013. He has no
other criminal history or outstanding warrants. Mr. So has a viable release plan and intends to
live with a U.S. citizen sponsor at her home where Mr. So has resided for the past 25 years. Mr.
So has multiple forms of immigration relief available to him and has every incentive to pursue
his case in immigration court.

   1. Name: Chunye Raymond So

   2. Age: 39

   3. Sex: Male

   4. Primary Language: Chinese Cantonese

   5. If Hearing, Is An Interpreter Needed? Yes, Chinese Cantonese

   6. Detained in: Yuba County Jail

   7. Dorm Unit: B

   8. Date of Bond Hearing, If Any: None currently scheduled. However, ICE set Mr. So’s
      $30,000 bond on May 6, 2020.

   9. Outcome of Bond Hearing, If Any: N/A

   10. Length of Time in Detention: 221 days

   11. Medical Condition(s) That Put Detainee At Risk: Unknown at this time

   12. Attorney Name, Phone, Address and Email:

       Roxana Moussavian
       Pangea Legal Services
                                                           Name: ______________________
                                                                         Chunye Raymond So
                                                                                         1
         Case 3:20-cv-02731-VC Document 171-2 Filed 05/14/20 Page 2 of 4


        350 Sansome St, Suite 650,
        San Francisco CA 94104
        P: (415) 579-4662
        E: Roxana@pangealegal.org

   13. Felony or Misdemeanor Convictions, Including Date and Offense:

On or around November 2, 2012, Mr. So was convicted of a misdemeanor for disturbing the
peace under CA Penal Code § 415. He was sentenced to 4 days in jail, 3 years probation, and
was given a fine. Mr. So served his sentence and paid his fine.

On or around November 7, 2012, Mr. So was convicted of driving on a suspended license (CA
VC § 14601.1(a)), unregistered vehicle (CA VC § 4000(a)(1)), and failure to provide financial
responsibility (CA VC § 16028(a)). Mr. So was given a fine, which he paid.

On or around March 21, 2018, Mr. So was convicted of a misdemeanor of diversion of funds
(CA PC § 484b), contracting without a license (CA BPC § 7028(b), and failure to appear (CA
PC § 1320(a)). Mr. So was previously unaware of the 2013 case against him. Upon learning of
these charges, Mr. So appeared in court and complied with court orders. He pled guilty and had
his jail sentence suspended. He successfully completed 2 years of probation, a work program,
and paid restitution.

   14. Pending Criminal Charges and Outstanding Warrants, Including Jurisdiction and
       Offense:

None.

   15. Scheduled Removal Date, If Any: None

   16. Family:

Mr. So has an LPR mother for whom he was the main provider and support system before he
was detained. He is also engaged to his long time LPR girlfriend.

           •   Feng Zeng, LPR fiancé, resides in Alameda, CA
           •   Yukfan Cheng, LPR mother, resides in Fremont, CA
           •   Susana Lam, U.S. citizen (“USC”) cousin, resides in Fremont, CA
           •   Christopher Lam, USC cousin, resides in Fremont, CA
           •   Petuler So, USC cousin, resides in Fremont, CA
           •   Wilson Lee, USC cousin’s adult son, resides in Fremont, CA
           •   Salina Lee, USC cousin’s adult daughter, resides in Fremont, CA
           •   Derick Lee, USC cousin’s adult son, resides in Fremont, CA
           •   Kelvin Lee, USC cousin’s adult son, resides in Fremont, CA
           •              , USC cousin’s son, residents in Fremont, CA

   17. Proposed Custodian, including address and phone number, and Description of
       Proposed Release Residence:


                                                          Name: ______________________
                                                                        Chunye Raymond So
                                                                                        2
        Case 3:20-cv-02731-VC Document 171-2 Filed 05/14/20 Page 3 of 4


       Susana Lam

       Fremont, CA 94555

       Susana Lam is Mr. So’s U.S. citizen cousin and she is ready to pick Mr. So up upon his
       release. She owns this home. This is also Mr. So’s LPR mother’s permanent address.


       The family’s home is sufficient to allow Mr. So to quarantine for 14 days, maintain social
       distancing, and abide by any conditions the Court may impose.

   18. Applicant’s Ties to the Location of the Proposed Residence (such as length of time,
       family members, prior employment, etc.):

       Prior to his detention, Mr. So resided with his family at the above reference residential
       address. This address has been Mr. So’s permanent address for most of the past 25 years.
       This is also his LPR mother’s permanent address, and his LPR fiancée lives nearby. Since
       his arrival to the U.S., he has created and maintained a close community in Fremont and
       the surrounding Bay Area in California.

   19. Employment History:

       For the past thirteen years, he has worked as a construction contractor in the Bay Area.
       Previously he worked at 7-Eleven, where he was unfortunately the victim of three armed
       robberies in which he assisted the police in the investigations.

   20. Other Information Relevant to Bail Determination:

          •   Mr. So’s immigration case is currently pending and has not yet been scheduled for
              his next Master Calendar Hearing before the San Francisco Immigration Court.
              Mr. So has lived in the United States since 1995, he has an LPR mother and an
              LPR fiancée, and has multiple forms of immigration relief available to him. He
              has every incentive to appear at his future court hearings.
          •   Mr. Chunye Raymond So was detained by ICE on October 4, 2019 during a
              vehicle stop. Shortly after he left his residence, he was pulled over by ICE
              officers. After asking for his name, the officers identified themselves as ICE
              officers and took him into custody. Mr. So has been detained since October due to
              an in absentia removal order that was issued by the immigration judge on
              December 16, 2014. The immigration judge recently reopened Mr. So’s removal
              proceedings after he was ordered removed in absentia. His next master hearing is
              scheduled for August 18, 2020 in the San Francisco Immigration Court.

   21. Attached are (check all that are applicable, but that is not a substitute for answering
       the above questions): Not applicable.

This application was prepared using information and documents provided by Mr. So’s
immigration attorney. The information was obtained in good faith and in an expedited manner.

Respectfully submitted,
                                                          Name: ______________________
                                                                        Chunye Raymond So
                                                                                        3
        Case 3:20-cv-02731-VC Document 171-2 Filed 05/14/20 Page 4 of 4



s/Angelica Salceda
Angelica Salceda




                                               Name: ______________________
                                                             Chunye Raymond So
                                                                             4
